       Case 1:21-mj-00533-ZMF Document 12-14 Filed 08/10/21 Page 1 of 1




Date: Fri, Aug 6, 2021, 00:46
Subject: character reference for Sam
To: <adorian.lazar@gmail.com>


To Whom It May Concern,

I am writing in reference to Samual Lazar. Sam is a hard working father who loves his
family, friends and country. We sit together at church and sometimes share a meal after
service. I have gotten to know Sam over time and see him as a caring and respectful
person. He is the kind of person I would trust with my granddaughter because of his
honesty and good moral values. His family is waiting for him to come home because
they depend on him. Sam is a good person and a threat to no one.


Sincerely,


Tess Vedilago
Media Mingled by Tess
www.mediamingled.com
717-926-9011
